                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


MARIA A. DIMAS,

       Plaintiff,

v.                                                                    No. 1:20-cv-01282-KWR-LF

STATE FARM AUTOMOBILE
INSURANCE COMPANY,

       Defendant.


                         ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER having come before the Court upon the Motion of the Plaintiff Maria A.

Dimas, all parties having concurred, and the Court being fully advised in the premises,

       HEREBY FINDS that the Court has jurisdiction over the parties and the subject matter herein

and that the Motion is WELL-TAKEN and should be GRANTED.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Complaint of

the Plaintiff herein and all claims which could have been asserted therein are DISMISSED WITH

PREJUDICE, with all parties to bear their own costs and attorney fees.

       IT IS SO ORDERED.



                                                      __________________________________
                                                      KEA W. RIGGS
                                                      UNITED STATES DISTRICT JUDGE
Submitted by:




/s/ Anthony James Ayala – approved via email
Anthony James Ayala
Attorney for Plaintiff
601 Parkside Place SE
Albuquerque, NM 87110
Telephone: (505) 344-0401
nmlawyerayala@gmail.com




Approved by:

/s/ Todd A. Schwarz
Todd A. Schwarz
Miller Stratvert P.A.
P.O. Box 25687
Albuquerque, New Mexico 87125
Attorneys for Defendant




                                               2
